Name: Commission Regulation (EEC) No 3217/88 of 19 October 1988 fixing the export refunds on eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20. 10 . 88 Official Journal of the European Communities No L 286/21 COMMISSION REGULATION (EEC) No 3217/88 of 19 October 1988 fixing the export refunds on eggs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, these currencies recorded for a given period in rela ­ tion to the Community currencies referred to in the previous indent and the aforesaid coefficient ; Whereas it follows from applying these rules and criteria to the present situation on the market in eggs that the refund should be fixed at an amount which would permit Community participation in world trade and would also take account of the nature of these exports and their importance at the present time ; Whereas Commission Regulation (EEC) No 633/86 of 28 February 1986 laying down specific rules on export refunds in the egg sector following the accession of Portugal and amending Regulation (EEC) No 188/86 (*) established the principle that no Community refund should be granted on egg products originating in Portugal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Regulation (EEC) No 3207/88 (2), and in particular the first sentence of the fifth subparagraph of Article 9 (2) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 9 of Regulation (EEC) No 2771 /75 provides that the difference between prices on the world market for the products listed in Article 1 ( 1 ) of that Regulation and prices for those products within the Community may be covered by an export refund ; HAS ADOPTED THIS REGULATION : Whereas Council Regulation (EEC) No 2774/75 of 29 October 1975 (3) lays down general rules for granting export refunds and criteria for fixing the amount of such refunds ; Whereas the present market situation in certain third countries and that regarding competition on particular third country markets make it necessary to fix a refund differentiated by destination for certain products in the egg sector ; Article 1 1 . The list of codes of products for which, when they are exported, the export refund referred to in Article 9 of Regulation (EEC) No 2771 /75 is granted, and the amount of that refund shall be as shown in the Annex hereto. 2. The refund referred to in paragraph 1 shall not be granted in respect of exports to Portugal from 1 March 1986. Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (4), as last amended by Regula ­ tion (EEC) No 1636/87 0 ;  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of 3. The refund referred to in paragraph 1 shall not be granted in respect of exports of products originating in Portugal. Article 2 This Regulation shall enter into force on 20 October 1988 . (') OJ No L 282, 1 . 11 . 1975, p. 49. (*) See page 2 of this Official Journal. 0 OJ No L 282, 1 . 11 . 1975, p. 68 . (&lt;) OJ No L 164, 24. 6. 1985, p. 1 . H OJ No L 153, 13 . 6. 1987, p. 1 . (*) OJ No L 60, 1 . 3 . 1986, p. 13. No L 286/22 Official Journal of the European Communities 20. 10. 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 October 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX to the Commission Regulation of 19 October 1988 fixing the export refunds on eggs Product code Destination (') Amount of refund \ \ ECU/100 units 0407 0011 000 02 5,20 0407 00 19 000 04 3,50 &lt; 03 4,50 BCU/100 kg 0407 00 30 000 06 30,00 05 40,00 0408 11 10 000 01 140,00 0408 19 11 000 01 61,00 0408 19 19 000 01 67,00 0408 91 10 000 01 137,00 0408 99 10 000 01 35,00 (') The destinations are as follows : 01 All destinations, 02 All destinations except the United States of America. 03 Iraq, 04 All destinations except the United States of America and Iraq, 05 Bahrein, Oman, Qatar, the United Arab Emirates, Kuwait, North Yemen and Hong Kong, 06 All destinations except those of 05 above. NB : The product codes and the footnotes are defined in amended Regulation (EEC) No 3846/87.